Title: To James Madison from William Eaton, 5 March 1803
From: Eaton, William
To: Madison, James


					
						Continuation of letter of 4. March.
						
						March 5.
					
					Yesterday morning about nine o clock Commodore Morris left the American house to go on board.  Some altercations between him and the bey’s commercial agent, who had three times come to and as often fallen from an agreement relative to the reclamations for the prize in question with this regency, had determined him to depart without making a visit of congee to the bey.  He was met at the marine by the commercial agent and detained for the payment of a balance of a loan, amounting to twenty two thousand dollars, which I had obtained of said agent as reported in my letter to the department of State of 9. Nov. last.  This act of violence was warmly remonstrated against.  It was insisted that the loan was a transaction of my own for which I was solely responsible in my representative character.  I replied to the agent, what I had before informed him, that I had nearly four months since communicated this affair to my government, and should probably soon recieve some assistance: that, at all events, the debt was secure.  And, in order to obtain his forbearance I offered to make him any reasonable compensation for the delay.  He rejected the proposal, asserted that I had promised payment on the arrival of the commodore, and insisted on being paid.  I denied ever having given him any assurance of payment on the arrival of the commodore; but confessed, what was true, that I had said to him I hoped to have the means of payment on the arrival of a frigate from America: and I repeated to him that I would make him any reasonable sacrifice by way of compensation if he would consent to suspend the settlement till such an arrival.  All was in vain—Shilock must have his pound of flesh.  The commodore returned to the American house, and, at his request, I presented myself before the bey and demanded if this detention was by his order?  He did not give a direct answer; but signified that it was understandingly done.  There was no alternative but for the commodore to satisfy this demand before he could obtain permission to embark.  He therefore addressed himself to the french Commissary general, who engaged to advance the money on his bills on Leghorn.  But in order to indemnify the Commodore I propose to put into his hands in favor of the United States, an assignment of all my property of every nature whether real, personal or mixed to be applied to the re-embursement of the sum, in case my contingent charges which occasioned the loan, should not be admitted on final settlement, account of which accompanies this statement.
					It were desirable that I might render myself at the seat of government with my vouchers in order to make such explanations as the nature of the subject may require, but the commodore thinks it would be too injurious to the interests of the United States here at this crisis.  It is hoped, however, this indulgence may be granted as soon as the situation of affairs will render it admissible.  I am now totally destitute of funds and credit here, and do not know where to obtain the means of daily subsistence.
					The Commodore and other gentlemen of rank in the squadron have expressed to me their entire approbation of my public agency and general measures at this regency: but the events of yesterday seem to have excited some unpleasant sensations.  I could have no apprehensions of such an event.  It was impossible to apprehend that the respect attached to the person of the commodore would be violated.  It is unprecedented, even in the history of barbary outrage.  I have the honor to be with perfect respect Sir, your most obedient servant
					
						William Eaton
					
					
						
							March 6.
						
						P.S. This morning the commodore accompanied by Mr. Cathcart, Captain Rogers and myself waited on the bey at the palace.  After having come to a final arrangement in the affair of the prize by the Commodore’s engagement to cause all Tunissian property to be restituted, the subject of the loan before mentioned was brought forward.  The question was asked the bey whether the Commodore was arrested by his order?  He answered evasively, by saying, it was not customary for a commodore ever to depart without making him a visit of congee; and that he had been informed carriages were ready for the purpose the morning of the fourth.
						It is true, the evening of the 3d. the commodore had concluded to see and take leave of the bey, and that, the morning following, carriages were prepared for the purpose.  The commercial agent had said to him he thought the affair of the prize might be arranged without difficulty at the palace—and that delay might be obtained for the payment of this balance by engaging the good offices of the minister.  But the equivocal and suspicious behavior of the government relative to the prize reclamations, as stated in my report of yesterday, had determined the commodore to go on board, to make his further communications with the palace through the medium of the consulate; and to leave to me the adjustment of this balance: his detention was the consequence.
						I could not forbear remonstrating in pointed and animated terms with the bey against this national indignity and breach of hospitality.  I stated to him the means I possessed to meet this debt.  That I had already informed my government of the circumstances of the case; and that answers could not now be long in arriving.  That I had reason to suppose the confidence always manifested on his part towards me and the integrity of my conduct towards him would have shielded me against this wound to my feelings and reputation.  That this loan, as he well knew, had originated in measures altogether compulsory; that I had given a premium of two thousand dollars to obtain it; and that I had been impeded from a more seasonable payment by reason of the iniquity I had experienced at his court; especially by the frauds of his minister, who had litterally robbed me.  The Sapatapa, affecting to be affronted at the charge, as usual in all cases where resisted or reproached, accused me of being mad—unfit for a Consul: and the bey, taking an interest in his cause ordered me immediately to quit his court.  I answered it is well! I am not dissatisfied to quit a court where I have experienced little else than violence and indignity. But demanded of him to state his objections to my agency—and if he had found me unjust to declare it.  Addressing himself to the commodore, he answered—“The consul is a man of a good heart but a wrong head.  He is to obstinate and too violent for me. I must have a Consul with a disposition more congenial to the barbary interests!”  When asked in what I had offended? He said I had violated the laws of his country by bastinading his subjects—and named Famin, another Christian & a jew.  I acknowledged that I had three years ago chastised Famin—But I denied that he was his subject though I knew him his voluntary slave.  His conduct towards me had merited chastisement: it had been treacherous, dishonest and base.  Finding no other means of justice I had used the discipline which I would again use in similar circumstances.  As to the Jew, I was not in the habit of patiently taking an insult in my own house from any man, much less from an Algerine Jew.  The other affair had been misstated to him.  As it respected my public agency I was conscious of not having been wanting in point of duty, nor in my respect towards himself as a prince.  The bey acknowledged it.  I reiterated to him that I had suffered every species of injury, outrage and indignity in his regency—and I thanked him unfeignedly for ordering him out of it.  I should at least leave behind me the impression that I was not his slave; and that it was not in the nature of things to reduce me to that situation.  I gave him my hand and wished him well.  He reciprocated the wish.  I shall embark in the squadron.  Doctor George Davis of New York, will remain charged.
					
					
						
							March 9th.
						
						The commodore embarked the seventh and sent the balance of my obligation from on board.  I shall quit this sink of treachery tomorrow and repair immediately to the seat of the government of the United States.
						I think it worthy remark that, yesterday the chevalier de Barthés said to me in presence of Captain Rogers, he had discovered that the bey had meditated other exactions which he intended forcing on the commodore; but had desisted from his projects on being informed the french Commissary General had interested himself in the affairs of the americans. That, confounded at this information, he had thought it prudent to change his views.
						
							William Eaton
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
